Citation Nr: 0837912	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  01-07 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 21, 
2000, for an award of service connection for osteoarthritic 
changes of the lumbosacral spine.

2.  Entitlement to an effective date earlier than March 21, 
2000, for an award of service connection for moderate right 
lower extremity weakness.

3.  Entitlement to an effective date earlier than March 21, 
2000, for an award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 6, 
2007, which vacated a May 2006 Board decision and remanded 
the case for additional development.  The Board remanded the 
case to the RO in April 2008 for additional development, and 
the case has now returned to the Board.  The issue initially 
arose from a November 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the November 2007 Court order 
characterized the first two issues on appeal as entitlement 
to an effective date earlier than January 21, 2000, for 
moderate right lower extremity weakness and March 21, 2000, 
for osteoarthritic changes of the lumbosacral spine.  The 
April 2008 Board remand characterized the first issue on 
appeal as entitlement to an effective date earlier than March 
21, 2000, for an award of service connection for 
osteoarthritic changes of the lumbosacral spine.  However, in 
light of the May 2006 Board decision from which the current 
appeal springs, the Board finds that the characterization 
listed above under "The Issues" as being the most 
appropriate characterization of the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

	
REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have are 
applicable to this appeal.  Correspondence from the veteran's 
personal representative dated in April 2006 waives any and 
all additional VCAA notice which the veteran is entitled to 
under the law.  It is noted, that the veteran has been 
provided such notice in correspondence dated in May 2004, and 
May 2008.

As noted above, due to concerns expressed in a Joint Motion 
for Remand from the Court, the Board remanded the appeal to 
the RO in April 1998.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a Remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's Remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its Remand.  Id.

In the April 1998 remand, the Board noted that the evidence 
of record included correspondence dated in November 1994 that 
may be construed as an informal claim for an increased rating 
for a service-connected back disorder.  It appears from the 
concerns expressed in the November 2007 Joint Motion for 
Remand that this November 1994 correspondence must be 
construed as raising informal claims for service connection 
for osteoarthritic changes of the lumbosacral spine and 
moderate right lower extremity weakness and for entitlement 
to TDIU.  Unfortunately, in the RO's July 2008 re-
adjudication of the claims, no mention was made of the 
November 1994 correspondence.

The Board observes that the RO requested the veteran fill out 
and return an Authorization and Consent to Release 
Information form for each health care provider who treated 
the veteran between November 1993 and March 2000.  It appears 
that the veteran did not return the appropriate form to the 
RO.  However, the October 2004 VA examination report produced 
at the Gainesville VA Medical Center indicates that the 
veteran received treatment for his back at the Tallahassee VA 
Clinic.  Those records have not been associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain all 
outstanding pertinent medical records concerning the 
veteran's treatment by the Tallahassee VA Medical Clinic as 
well as the Gainesville VA Medical Center, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

The Board also observes that in May 2008 the RO requested 
that the Social Security National Records Center (SSA) 
provide any available records pertaining to the veteran.  SSA 
responded that they had no medical records as the veteran did 
not file for disability benefits.  However, in the claims 
file, there is a March 1982 letter from SSA to the veteran 
stating that the veteran was not entitled to disability 
benefits.  As the veteran clearly has previously applied for 
SSA benefits, another attempt should be made to obtain the 
SSA records, including from "the Caves".

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the veteran for his claimed 
disorders since November 1993.  After the 
veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  In particular, 
the AMC/RO should obtain the veteran's 
treatment records from VAMC Gainesville, 
Florida, and VA Clinic Tallahassee, 
Florida.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of any Social Security 
Administration disability determination, 
as well as all associated medical 
records.  The AMC/RO should include a 
copy of the March 1982 SSA denial notice 
with any request to the SSA for records 
so as to prove that the veteran, indeed, 
had previously applied for benefits and 
that records should exist.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
This supplemental statement of the case 
must include a discussion of the 
November 1994 correspondence from the 
veteran.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




